Case 1:19-cv-01031-RGA-SRF Document 90 Filed 09/08/20 Page 1 of 2 PageID #: 4161




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  NEXSTEP, INC., a Delaware Corporation,           )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )    C.A. No. 19-1031-RGA-SRF
                                                   )
  COMCAST CABLE COMMUNICATIONS,                    )
  LLC a Delaware Limited Liability Company         )
                                                   )
                 Defendant.                        )

        JOINT PROPOSED AGENDA FOR CLAIM CONSTRUCTION HEARING

        Pursuant to the Court’s July 24, 2020 Oral Order, the parties submit the following

 proposed agenda for the September 15, 2020 claim construction hearing in this action.

                1. Brief introductory remarks (less than 5 minutes per side)

                2. Term 1 (“palm held remote”)

                3. Term 2 (“remote control device”)

                4. Term 4 (“control device”)

                5. Term 3 (“concierge device”)

                6. Term 5 (“VoIP”)

                7. Term 6 (“master device”)

        The parties propose to present the argument term-by-term, as listed above, with time split

 evenly between the parties (no more than 90 minutes total per side, with each side free to allocate

 its time between the terms).
Case 1:19-cv-01031-RGA-SRF Document 90 Filed 09/08/20 Page 2 of 2 PageID #: 4162




                                           POTTER ANDERSON & CORROON LLP

  OF COUNSEL:                              By: /s/ Philip A. Rovner
                                               Philip A. Rovner (#3215)
  Paul J. Andre                                Jonathan A. Choa (#5319)
  Lisa Kobialka                                Hercules Plaza
  KRAMER LEVIN NAFTALIS                        P.O. Box 951
  & FRANKEL LLP                                Wilmington, DE 19899
  990 Marsh Road                               (302) 984-6000
  Menlo Park, CA 94025                         provner@potteranderson.com
  (650) 752-1700                               jchoa@potteranderson.com

  Jonathan S. Caplan                       Attorneys for Plaintiff
  Aaron M. Frankel                         NexStep, Inc.
  Marcus A. Colucci
  KRAMER LEVIN NAFTALIS
  & FRANKEL LLP
  1177 Avenue of the Americas
  New York, NY 10036
  (212) 715-9100

  Dated: September 8, 2020
                                           MORRIS, NICHOLS, ARSHT & TUNNELL
                                           LLP
  OF COUNSEL:
                                           By: /s/ Jack B. Blumenfeld
  William F. Lee                               Jack B. Blumenfeld (#1014)
  Sarah Beigbeder Petty                        Brian P. Egan (#6227)
  Kate Saxton                                  1201 North Market Street
  WILMER CUTLER PICKERING HALE                 P.O. Box 1347
  AND DORR LLP                                 Wilmington, DE 19899
  60 State Street                              (302) 658-9200
  Boston, MA 02109                             jblumenfeld@mnat.com
  (627) 526-6000                               began@mnat.com

  Mary (Mindy) V. Sooter                   Attorneys for Defendants
  WILMER CUTLER PICKERING HALE             Comcast Cable Communications, LLC
  AND DORR LLP
  1225 17th Street, Suite 2600
  Denver, CO 80202
  (720) 274-3135

  Dated: September 8, 2020
  6862035




                                       2
